EXHIBIT 32.1 Certification Pursuant To 18 U.S.C. Section 1350, As Adopted Pursuant To Section 906 Of The Sarbanes-Oxley Act Of 2002 In connection with the Quarterly Report of China Real Estate Acquisition Corp. (the "Company") on Form 10-Q for the period endingMarch 31, 2010as filed with the Securities and Exchange Commission (the "Report"), I, Chen Yu, Chief Executive Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15 (d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition of the Company as of the dates presented and the results of operations of the Company. Signature Title Date /s/ Chen Yu President, May 20, 2010 Chen Yu President, Chief Executive Officer, Chief Financial Officer Secretary, Director
